United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-1961
                                     ___________

James Hull,                          *
                                     *
           Appellant,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Daniel Mohs; The Stokely Group, LLC, *
                                     * [UNPUBLISHED]
           Appellees.                *
                                ___________

                               Submitted: April 20, 2007
                                  Filed: May 2, 2007
                                   ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       James Hull appeals following the district court’s1 grant of defendants’ motion
to dismiss his diversity action for lack of subject matter jurisdiction. Upon our careful
review of the record, see Osborn v. United States, 918 F.2d 724, 730 (8th Cir. 1990)
(standard of review), we agree with the district court that it appears to a legal certainty
that the amount in controversy in Hull’s action does not exceed $75,000, see 28
U.S.C. § 1332(a) (district courts shall have original jurisdiction of all civil actions


      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, to whom the case was referred for disposition by consent of the parties
pursuant to 28 U.S.C. § 636(c).
where matter in controversy exceeds sum or value of $75,000); Trimble v. Asarco,
Inc., 232 F.3d 946, 959 (8th Cir. 2000) (district court must dismiss action if it appears
to legal certainty that value of claim is less than $75,000).

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Hull’s motion to
supplement the record.
                       ______________________________




                                          -2-